DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10th, 2021 has been entered.
Presently, Claims 1-16 remain pending and are examined on the merits.
Response to Arguments
	Applicant’s remarks on pg. 4 and amendments with respect to the objection to claim 6 being indefinite under 35 USC 112b has been fully considered and is persuasive. The rejection is withdrawn in view of the amendment.
Applicant’s remarks on pg. 4 with respect to the prior art rejection in view of Ein-Gal ‘414, Chapelon et al. ‘287 and Ta et al. ‘672 have been fully considered but they are not persuasive and/or moot based in view of new grounds of rejection. Applicant submits on pg. 4 that Ta et al. ‘672 of the combination fail to teach the amended limitation “said heater being mounted on said tissue contacting portion.” This is not persuasive because the limitation in question requires that the heater is “mounted on said tissue contacting portion”. The prior art can still be applied to what is claimed. While Ta et al. ‘672 does teach that the heater is mounted in the tissue contacting portion, Ta et al. also teaches that on the tissue contacting portion. Fig. 1 of Ta et al. ‘672 clearly shows the heater 24 being mounted on or attached to the inner surface of the tissue contacting portion (i.e. probe shell 21) which is very similar to Fig. 1 of the present application. Fig. 1 of Ta et al. ‘672 and Fig. 1 of Ein-Gal ‘414 have been shown below, respectfully:
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    641
    573
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    546
    media_image2.png
    Greyscale

Reading in light of the Specification, the drawing for the present application shows the heater being positioned similarly to the prior art. Further, the Specification of the present application simply describes the heater to be “…located in a wall of container 22 or in the liquid 24.” (Para. [0032]). The heater 24 of Ta et al. ‘672 is attached inside of the portion intended to contact the tissue which corresponds to the limitation “said heater being mounted on said tissue contacting portion,” further the heater being mounted on that inner surface will cause the chain of events described to heat the outer contour of the container describe in paragraph [0032] of the Specification.
Ein-Gal ‘414, Chapelon et al. ‘287, and Ta et al. clearly teach these limitations and does show obviousness through their combination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “shockwave generating portion” and “tissue contacting portion” in claim 1. Further description of the “shockwave generating portion” is found on page 3, lines 29-31 and page 4, 1-7. Further description of the “tissue contacting portion” is found on page 5, lines 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “…and further comprising a heater configured to heat said outer contour of said container….” It is unclear if the Applicant is referring to “said container further comprising a heater” or “shockwave system further comprising a heater.” Therefore, claim 1 is rejected under 35 USC 112(b).
Claims 2-16 are also rejected under 35 USC 112(b) by virtue of dependency.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim only refers back to “a shockwave transducer as in claim 1”and not the entire shockwave system. Claim 15 fails to incorporate all of the elements of the claim it depends upon and therefore, does not satisfy the requirements of 35 USC 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) (“Ein-Gal ‘414”) in view of Chapelon et al. (US 5720287) (“Chapelon et al ‘287”), further in view of Ta et al. (CN 107050672) (“Ta et al. ‘672”).
Regarding claim 1, Ein-Gal ‘414 teaches in Figs. 1-3 a shockwave system (10) comprising: 
a shockwave transducer (12) comprising a shockwave generating portion (14) operable to generate shockwaves and a transducer interface (16). 
However, Ein-Gal ‘414 does not teach the transducer interface comprising a container whose outer contour comprises a tissue contacting portion which is configured to directly contact an inner wall of a cavity in a patient, said container being at least partially filled with a liquid which is capable of transmitting shockwaves from said shockwave generating portion through said tissue contacting portion to the inner wall of the cavity. 
In the same field of ultrasound therapy devices, comprising a transducer, and other necessary elements, as shown in Fig. 9, Chapelon et al. ‘287 teach (Fig. 1 and 9) a transducer interface comprising a container (flexible casing 20) whose outer contour comprises a tissue contacting portion (deformable region 21) which is configured to directly contact an inner wall of a cavity in a patient ( “a treatment probe that comprises a rigid wall at least partially surrounding its transducers…” (Col. 5, lines 44-46),  “said treatment apparatus for a target region inside the body of a mammal.” (Col. 5, lines 60-63)). Chapelon et al. ‘287 further teach said container being at least partially filled with a liquid capable of transmitting said shockwaves from said shockwave generating portion through said tissue contacting portion to the inner wall of the cavity (Claim 3, Col. 18, line 27) “…the therapy transducer and the imaging transducer arranged inside a flexible 
It would have been obvious to those skilled in the art before the effective filing date to surround the shockwave transducers of the device of Ein-Gal in the container 120' with an acoustic coupling liquid 122', as taught by Chapelon et al. ‘287, in order to improve shock wave transmission and in turn improve the quality of the treatment being performed.
Further, Ein-Gal ‘414 and Chapelon et al. ‘287 fail to teach a heater configured to heat said outer contour of said container, said heater being mounted on said tissue contacting portion.
In the same field of ultrasound therapy devices, comprising a transducer, Ta et al. ‘672 teach (Fig. 1, ref. 24) a heater 24 mounted on the inside of the probe housing 21 of the transducer to heat the outer contour, since the structure including the heater also has an outer contour, the outer contour will inherently be heated by the heater. In Paragraph 7, Ta et al. ‘672 state “the temperature control mechanism comprises a heater and a temperature sensor. A heater for heating water temperature, temperature sensors for monitoring the temperature, which are controlled by the host machine so that the water temperature is maintained at a suitable interval…” Ta et al. ‘672 show the heater 24 attached to the inside of the portion of the probe shell 21 that is to contact the tissue, which corresponds to the heater being mounted on the tissue contacting portion as claimed in the present invention. Further, because the heater is inside the portion intended to contact the tissue and in direct contact with the liquid, the heater will radiate heat outward into the liquid by convection and heat the 
It would have been obvious to someone skilled in the art before the effective filing date to modify the container that comprises the transducer with a heater mounted on said tissue contacting portion, as taught by Ta et al. ‘672, in order to upregulate the temperature of the acoustic coupling liquid and the container in order to provide therapeutic heating of adjacent tissue or to facilitate patient comfort, for example.
Regarding claim 3, Ein-Gal ‘414 modified by Chapelon et al. ‘287 teach the shockwave system that is suitable for treatment for a target region inside the body. 
However, they fail to teach a heater located in the wall of the container that houses the transducer. 
In the same field of ultrasound therapy, Ta et al. ‘672 teach (Fig. 1, ref. 24) shows a heater 24 located in the probe housing 21. 
It would have been obvious to one skilled in the art before the effective filing date to include the heater in the wall of the container, as taught by Ta et al. ‘672, in order to heat the outer contour of the container.
Regarding claim 4, Ein-Gal ‘414 modified by Chapelon et al. ‘287 teach the shockwave system that is suitable for treatment for a target region inside the body. 
However, they fail to teach the heater located in the acoustic coupling liquid. 
In the same field of ultrasound therapy, Ta et al. ‘672 teach (Fig. 1, ref. 24 and 26) shows a heater 24 located in the probe housing 21 and said probe housing ("water bag") containing water 26. Ta et al. ‘672 teach that the bag is “filled with water” (pg. 2, 3rd line from the bottom) and that the heater is specifically for “heating and keeping water temperature” (pg. 3, lines 4-8). This implies that the heater is located in the liquid. Further, since the temperature sensor 25 is located at the same level as the heater 
It would have been obvious to one skilled in the art before the effective filing date to have the water heater located in the liquid, as taught by Ta et al. ‘672, in order for the liquid temperature to be raised to the desirable level.
Regarding claim 5, Ein-Gal ‘414 modified by Chapelon ‘287 teaches the shockwave system that is suitable for treatment for a target region inside the body. 
However, they fail to teach a thermal sensor in communication with a controller coupled to the heater for controlling the temperature of the outer contour of said container. 
In the same field of ultrasound therapy, Ta et al. ‘672 teach a thermal sensor in communication with a controller coupled to the heater for controlling the temperature of the outer contour of said container. In Invention content, Paragraph 7, Ta et al. ‘672 state “the temperature control mechanism comprises a heater and a temperature sensor. A heater for heating water temperature, temperature sensors for monitoring the temperature, which are controlled by the host machine so that the water temperature is maintained at a suitable interval…” In the specific implementation manner section in paragraph 7, Ta et al. ‘672 state “heater 24 heats the water temperature to 33-34 degrees centigrade, measured by the temperature sensor 25, as to form a feedback loop maintaining the temperature range in the whole process.” 
It would have been obvious to one skilled in the art before the effective filing date to include a thermal sensor with a controller coupled to the heater, forming a feedback loop, as taught by Ta et al. ‘672, in order to constantly regulate the temperature of the water during the treatment process, with is consistent with the teachings of Ta cited.
Regarding claim 6, modified Ein-Gal ‘414 teaches the system set forth above but fails to teach a reservoir from which said liquid is flowable to said container.

It would have been obvious to one of ordinary skill in the art to further modify the device to include the reservoir, as taught by Chapelon et al. ‘287, to house the acoustic coupling liquid because when the liquid is pumped from the reservoir, the transducers are cooled by the fluid flow in the probe and the portion that is to contact the patient is inflated, allowing for comfortable contact with the patient. This ultimately ensures that the ultrasound delivered by the transducers passes to the region to be treated (Col. 9, lines 2-7).
Regarding claim 7, Ein-Gal ‘414 teaches “a magnet operable to induce a magnetic field in said shockwave generating portion.” Claim 7 of the present application is identical to claim 7 of the prior published Ein-Gal ‘414 patent application.
Regarding claim 8, Ein-Gal ‘414 teaches “a pulser operable to deliver electric current pulses to said shockwave generating portion…” as in claim 10 of the prior published Ein-Gal patent application.
Regarding claims 9 and 11, modified Ein-Gal ‘414 teach system set forth above but fail to teach that the shockwaves propagate radially in said liquid in said container (claim 9) and said shockwave generating portion is cylindrical (claim 11).
In the same field of ultrasound therapy, Chapelon ‘287 further teaches the cylindrical transducer shape, as shown in Fig. 6C, element 56. 

Regarding claim 10, modified Ein-Gal ‘414 teach the device set forth above but fail to teach that the walls of the container are flexible and the container is inflatable.
In the same field of ultrasound therapy, Chapelon et al. ‘287 teach (Claim 3, Col. 18, lines 24-27 and Col. 15, lines 29-34; Col. 9, lines 13-15) the flexible and inflatable container. Claim 3 of Chapelon ‘287 teaches its transducers to be “arranged inside a flexible membrane.” Further, in Col. 15, lines 29-34 of Chapelon ‘287, “Provisions can also be made for endocavital probe 20' to be terminated at its forward end by a flexible membrane 120' defining an inner volume in which therapy transducer 30' and imaging transducer 40' are respectively disposed in a displaceable manner, said cavity being filled with an acoustic coupling liquid 122' such as water, in particular degassed water, or an oil.” Col. 9, lines 13-15 of Chapelon et al. ‘287 state “The flexible casing is then inflated by supplying liquid from the pump.” 
It would be obvious to one skilled in the art before the effective filing date to provide the membrane or container as flexible or inflatable, as taught in Chapelon et al.  ‘287, in order to change the volume and the pressure of the container without changing the position of the transducer. This is due to the purpose of maintaining the optimal relationship between the liquid pressure and the focal length of the transducer, which is consistent with the disclosure of Col. 12, lines 35-46 of Chapelon et al. ‘287.
Regarding claim 13, Ein-Gal ‘414 teaches ([0042] and claim 2) an acoustic matching layer in that “the layer containing the patient which incorporates acoustic impedance close to that of the patient, so as to minimize the wave reflection at the interface with the patient and the associated damage to the skin of the patient.” Claim 2 in the published patent Ein-Gal ‘414 is identical to Claim 13 of the present 
Regarding claim 14, modified Ein-Gal ‘414 teach the device set forth above but fail to teach a pressure sensor configured to sense a pressure of said liquid and a pump configured to pump said liquid.
In the same field of ultrasound therapy, Chapelon et al. ‘287 further teach (Col. 12, lines 54-57) “One could also determine the focal length from measurement of the pressure of liquid 63 used to inflate the membrane, after carrying out previous calibration.” Measurement of the pressure of the liquid implies the presence of a pressure sensor in order to maintain the optimal pressure for the optimal focal length.
It would be obvious to one skilled in the art before the effective filing date to modify modified Ein-Gal ‘414 by including a pressure sensor in the configuration, as taught by Chapelon et al. ‘287, to ensure the optimal relationship is maintained between focal length and the liquid pressure, which is consistent with the goals of Chapelon et al. ‘287. 
Further, Chapelon et al. ‘287 also teaches (Fig. 1, ref. 13) a pump (14) configured to pump said liquid. Chapelon et al. ‘287 states (Col. 12, lines 40-44) “pressurization means such as a pump, which are not illustrated, may cause the amount of liquid 63 to vary so as to modify the shape of membrane 62. This leads to a modification in the focal length of transducer 60.” In Col. 12, lines 66-67 and Col. 13, lines 1-4, Chapelon et al. ‘287 implies the volume change by stating “The transducer in Fig. 7 enables the focal length of the transducer to be varied, for performing treatment at a varying depth without having to move the transducer or modify the size of the ultrasound radiation entry surface in the region to be treated. This has the advantage of avoiding mechanical systems and limits the danger of burning.” 

Regarding claim 15, both Ein-Gal ‘414 and Chapelon et al. ‘287 exploit their devices for applying pressure pulses to a patient for treatment. The probe of Chapelon in Fig. 9 is specifically adapted to be introduced into a cavity, as in Claim 28 of Chapelon et al. ‘287 (Col. 20, lines 4-5, 30-32, and 47-48). Introducing the device of resulting from the combination of Ein-Gal ‘414 and Chapelon et al. ‘287 into a cavity, as set forth with respect to Claim 1, will necessarily result in generating shockwaves through the transducer interface to an inner wall of the treatment cavity of the patient. See Claim 28 of Chapelon et al. ‘287: “a method for treating a target region inside the body of a mammal…introducing said probe into a cavity until said therapy transducer in its treatment position is substantially facing said target region” and “delivering ultrasonic treatment waves during a predetermined interval necessary for performing said treatment.”
Regarding claim 16, Ein-Gal ‘414 teaches (Fig. 1, ref. 16) teaches that the outer contour of said container comprises cascaded layers having different acoustic impedance. In paragraph [0042], Ein’414 states “…transducer interface (coupling interface) 16 arranged to contact a tissue 18 of a patient…” showing that the interface is synonymous with the outer contour that is contacting the patient. Ein ‘414 further states “The coupling interface may incorporate multiple cascaded layers, each incorporating a respective acoustic impedance so as to provide adequate waves propagation in the coupling interface. The layer contacting the patient incorporates acoustic impedance close to that of the patient, so as to . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Ta et al. (CN 107050672), as applied to claim 1, and further in view of Ein-Gal (US 20120157891) (“Ein-Gal ‘891”).
Regarding claim 2, modified Ein-Gal ‘414 teaches the shockwave system that is suitable for treatment for a target region inside the body.
However, they fail to teach a resistance heater, a thermoelectric heater, or an induction heater.
In the same ultrasound field, Ein-Gal ‘891 teaches (Fig. 2) a heat source (16). Ein-Gal ‘891 states, “…the thermal energy may include RF heating, ultrasonic heating, optical heating or electromagnetic induction heating or any combination thereof.” (Para. [0019]). This shows that heat source (16) may be an electromagnetic induction heat source which corresponds to the induction heater in the present application. 
It would be obvious to one skilled in the art before the effective filing date to further modify modified Ein-Gal ‘414 further by including an electromagnetic induction heat source, as taught by Ein-Gal ‘891, because of the nature of induction heating. With induction heating, a localized area can be heated more efficiently and quickly because of heat being generated inside of the object itself (one definition cited for “induction heating” in Merriam-Webster Dictionary, 2021 is “heating of material by means of an electric current that is caused to flow through the material or its container by electromagnetic induction”).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Ta et al. (CN 107050672), as applied to claim 1, and further in view of Martin (US 6217530) (“Martin ‘530”).
Regarding claim 12, modified Ein-Gal ‘414 teaches the shockwave system that is suitable for treatment for a target region inside the body. However, these references do not teach the conical shape of the transducer. In the same field of ultrasound therapy devices, comprising a transducer, Martin ‘530 teaches (Fig. 1A, ref. 101) the conical shaped shockwave generating portion. The abstract and Col. 3, lines 18-20 of Martin ‘530 teach “the use of solid tapered cones mounted to a preferably concave, spherically curved, piezoelectric ultrasound transducer which focuses and concentrates the ultrasound energy to a narrow tip so very high levels of ultrasound can be delivered to the tissue adjacent to the tip.” 
It would have been obvious to those skilled in the art before the effective filing date to modify modified Ein-Gal ‘414 by incorporating this shape, as taught by Martin ‘530 in order to generate a treatment field which spans multiple directions. Based on this conical configuration, the waves will necessarily propagate radially outward from the cone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marlinghaus et al. (EP 2289435) refers to a pressure wave device for treating the human or animal body with piezo layer stack. The subject matter contained in this publication is similar to that of the present application; therefore it is regarded as relevant prior art.
Hakala et al. (US 20140074113) refers to a shockwave catheter system with energy control. The subject matter contained in this publication is similar to that of the present application; therefore it is regarded as relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793